     Case 1:16-cv-06287-KPF Document 120 Filed 07/23/19 Page 1 of 2


                            MEMO ENDORSED
                                                                            July 22, 2019

Hon. Katherine Polk Failla
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

       Re:      Settlement of potential claims or potential motions that Defendants
                have arising out of the Court’s findings in Marcelino v. 374 Food Inc.
                et al., 16 Civ. 06287

Judge Failla:

        Defendants 374 Food Inc., Hayim Tsadok, and Tiran Tsadok, by their
undersigned counsel, and Michael Faillace & Associates, P.C., and Michael Faillace
(collectively, referred to as “Faillace”), by their attorney, Michael S. Ross, Esq., have
reached a settlement of the potential claims and/or potential motions arising out of the
Court’s findings of perjury in Castillo Marcelino v. 374 Food Inc. et al., 16 Civ. 06287.
Pursuant to the settlement, Defendants (and your undersigned counsel) agree not to
pursue any claims or file any motions against Faillace, the Faillace firm’s current and/or
former associates, and/or Plaintiff Castillo Marcelino except for a motion to set aside
judgment pursuant to Rule 60 of the Federal Rules of Civil Procedure or pursuant to the
Court’s inherent power.


                                                                               Sincerely,
                                                                      /s/ Brian Lehman
                                                                           Brian Lehman
                                                                       Lehman LG LLC
                                                   Counsel for Defendants 374 Food Inc.,
                                                       Hayim Tsadok, and Tiran Tsadok

cc: all counsel of record
by CM/ECF
         Case 1:16-cv-06287-KPF Document 120 Filed 07/23/19 Page 2 of 2




The Court is in receipt of the parties' letter and is pleased to learn
of the settlement of potential claims. The Court had stayed the case
and ordered the appointment of pro bono counsel for Plaintiff Castillo
Marcelino and continues to await further developments regarding this
effort. (Dkt. #106). However, given the parties' settlement may moot
some of the need for further litigation involving Plaintiff, the Court
hereby ORDERS Defendant and Plaintiff's former counsel, Michael
Faillace & Associates, P.C., to submit a joint letter on or before
August 6, 2019, to propose a potential briefing schedule on a motion
to set aside judgment or alternative measures to bring this case to
conclusion.

Dated:      July 23, 2019                SO ORDERED.
            New York, New York.



                                         HON. KATHERINE POLK FAILLA
                                         UNITED STATES DISTRICT JUDGE
